Citation Nr: 0736366	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-34 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
blindness, right eye.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stab wound, left 
ear.

3.  Entitlement to service connection for a fracture, right 
fifth metacarpal.

4.  Entitlement to service connection for a fungal infection 
of the feet.

5.  Entitlement to an effective date prior to November 1, 
2002, for entitlement to special monthly pension based on the 
need for aid and attendance.




REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1952 through 
August 1955.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2002 and December 
2002 rating decisions of the Department of Veterans affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
veteran has been determined by VA to be incompetent, and the 
veteran's spouse is his payee for VA purposes. 

The Board notes that the statement of the case (SOC) issued 
in August 2004 identified one of the requests to reopen as 
pertaining to the veteran's left "eye."  The record 
establishes that the claim on appeal pertains to the 
veteran's left ear.  The issue is more accurately stated as 
described on the title page of this decision.

The veteran's August 2007 motion that his claim be advanced 
on the docket based on his age has been granted.  38 C.F.R. § 
20.900(c) (2007).  Accordingly, the veteran's claim has been 
advanced on the Board's docket. 
 
The veteran's claim for service connection for a fracture, 
right fifth metacarpal, and his requests to reopen claims for 
service connection for right eye blindness and for a stab 
wound, left ear, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that the veteran had a fungal 
infection of the feet chronically or continuously following 
service, nor is there medical evidence linking a fungal 
infection of the feet to the veteran's service.

2.  The evidence is in equipoise to warrant a finding that 
the veteran was unable to protect himself from the hazards of 
his environment when a claim for special monthly pension was 
received on April 29, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a fungal 
infection of the feet have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The criteria for an effective date of April 29, 2002, for 
entitlement to special monthly pension based on the need for 
aid and attendance have been met.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.351, 3.352, 
3.400(b)(2)(i), 3.400(o)(2) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a fungal infection of the feet, and contends 
that he met the criteria for special monthly pension at the 
rate paid for a veteran who requires aid and attendance prior 
to November 1, 2002.

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  VA has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  Notification as to the 
criteria for service connection for the disorder at issue was 
accomplished by way of a letter from the RO issued to the 
veteran in May 2002, shortly after the RO received the claim 
in April 2002.  This letter effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the veteran of the 
criteria for substantiating a claim for service connection; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
advising the veteran to tell VA about any additional 
information or evidence VA should obtain, and advising the 
veteran to submit his own statements or statements from 
others to support his claim.  Although the letter did not 
specifically advise the veteran to submit any evidence in his 
possession that pertained to his claim, this letter was 
sufficient to inform a reasonable person in the veteran's 
circumstances that he should advise VA of any evidence that 
might support the claim, including evidence in his 
possession.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, such notice is moot as to the 
claim for service connection denied in this decision, 
because, following denial of the claim, no disability rating 
or effective date for service connection will be assigned.  

As to the claim for an effective date prior to November 1, 
2002 for entitlement to special monthly pension (SMP) based 
on the need for aid and attendance, the Board has granted 
this claim as of the date of earliest receipt of a claim for 
special monthly pension, an informal claim received on April 
29, 2002.  By law, an effective date for a grant of benefits 
cannot be assigned prior to receipt of a claim for the 
benefit, except in limited circumstances (such as receipt of 
a claim for service connection within one year after a 
veteran's service discharge) which do not apply in this case.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.155.  As the claim for SMP 
at the aid and attendance rate has been granted as of the 
earliest effective date which may be assigned by law, no 
further discussion of the VCAA is required.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The claims file 
reflects that the RO has made numerous attempts to obtain the 
veteran's service medical records and to reconstruct the 
veteran's service records, including through unit morning and 
sick reports.  In 1995, all sick reports and morning reports 
available from the National Personnel Records Center (NPRC) 
were furnished to the veteran, according to evidence 
submitted by the veteran to VA.  Therefore, there is no 
additional duty to further attempt to obtain service medical 
records.  

The RO obtained all records identified by the veteran in 
connection with the claim for service connection, with the 
exception of 1968 and 1975 treatment records identified by 
the veteran.  Those records would not substantiate that the 
veteran had a fungal infection of the feet chronically and 
continuously following service, since those records would not 
begin until more than 10 years had elapsed after the 
veteran's 1955 service discharge.  Additionally, there would 
still be a gap of more than 30 years, from 1975 to the 
present, without evidence of chronicity and continuity of the 
fungal infection.  

The evidence also establishes that no additional VA 
examination is required to adjudicate this claim on appeal, 
as no criterion for service connection has been met, and a 
current examination would not address each of the criteria 
not met by the remainder of the evidence.  Given the absence 
of any competent evidence of the claimed fungal infection of 
the feet during the first 10 years following the veteran's 
service discharge and during past 30 years, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (finding of service 
connection may not be based on resort to speculation); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, there is no further duty to assist the 
veteran with regard to the claim for an earlier effective 
date for the grant of SMP at the aid and attendance rate, 
since the award granted below is the maximum benefit 
authorized by law.  
As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.  The duties to assist and 
notify the veteran have been met, and appellate review may 
proceed.  

Claim for service connection, fungal infection, feet

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
While certain chronic diseases may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty, a fungus infection is 
not defined as a chronic disease, and no presumption of 
service connection is applicable.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.    

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Factual background

The veteran's DD214 is the only available official record of 
his service.  The DD214 discloses that he was in service from 
August 1952 through August 1955.  He served as a heavy 
weapons infantryman.  

His service medical records were requested in 1989, 
apparently when he sought medical treatment benefits.  
Service medical records were again requested in December 
1992, when the veteran submitted claims for service 
connection for arthritis of the knees and back, blindness, 
right eye, and residuals of stab wounds, left ear and back.  
However, to each request, the National Personnel Records 
Center (NPRC) reported that the veteran's records were 
unavailable, and had been burned in a fire at that facility 
in 1973.  The veteran requested morning records and sick 
records for his unit.  NPRC located several pages of such 
records, and stated that no additional unit morning or sick 
records were available.  The unit records obtained failed to 
provide any information about veteran other than his units of 
assignment.  The records show that he was stationed in Fort 
Sill, Oklahoma during a portion of 1953 and 1954 and was then 
transferred to Okinawa, apparently remaining there until 
shortly prior to his service discharge in 1955.  

The claims file reflects that the veteran applied for 
vocational rehabilitation training allowance benefits in 
1955, and that such benefits payments were suspended in 1960.  
A March 1965 telegram from the VA Hospital in Coral Gables, 
Florida to the RO reflects that the veteran sought medical 
treatment benefits.  The RO responded that no claim for 
service connection had been submitted.  

Review of the veteran's 1992 claims for service connection 
discloses that he did not seek service connection for any 
foot disorder.  He did not report a history of a foot 
disorder or fungus infection during the development of the 
1992 claims, including during VA examinations conducted in 
January 1993, and no examiner identified any foot disorder or 
fungal infection.  

In 1995, the veteran submitted another claim for service 
connection for various disorders.  Again, the veteran's 
records were sought, but none were located.  The NPRC 
indicated that no Surgeon General's Office (SGO) records were 
available.  The veteran did not include a claim for a foot 
disorder in this claim.  No foot disorder or fungal infection 
was identified on VA examinations conducted during the 
pendency of the 1995 claims.  The veteran did not allege or 
discuss any foot disorder or fungal infection during the 
development of the 1995 claims, including during testimony at 
a February 1997 personal hearing at the RO.  

The veteran has alleged that he contracted a fungal infection 
of the feet during service.  He has not provided any 
additional details of that contention, such as how he 
concluded that he had a fungal infection in service, or 
whether be believes such an infection is still present.  The 
veteran has not alleged that there is any evidence that he 
had a fungal infection of the feet chronically or 
continuously following his service.  The only items of 
evidence identified by the veteran which have not been 
obtained, as noted above, are treatment records dated in 
1968, which would be more than 10 years after the veteran's 
service discharge, and treatment records from 1975.  Even if 
records dated in 1975 reflect that a fungal infection of the 
feet was present at that time, there is no evidence that a 
fungus disorder of the feet has been diagnosed or treated 
since that time.  

After the veteran submitted his 2002 claim for service 
connection for a fungus disorder of the feet, VA examinations 
were conducted in August 2002 and September 2002.  VA 
outpatient clinical records were obtained, as well as records 
of a March 2002 through April 2002 private hospitalization 
and a subsequent VA hospitalization.  The veteran did not 
report a history of a fungus infection of the feet.  No VA 
examination discloses a diagnosis of a fungus infection of 
the feet.  No outpatient treatment records discloses 
diagnosis or treatment of a fungus infection of the feet.  

Other than the veteran's statement for purposes of this claim 
that he developed a fungus infection of his feet "from GI 
boots in service," there is a complete absence of evidence 
of information about such a disorder during or following the 
veteran's service.  The veteran, as a lay person is capable 
of observing that his feet hurt or itched in service, but the 
lack of explanation of his statement, that he had a fungal 
infection of the feet in service decreases the probative 
value of the statement.  The absence of medical evidence of 
diagnosis or treatment of a fungus infection of the feet 
since 1955 is persuasive evidence that the veteran has not 
manifested such disorder chronically and continuously during 
the past 15 years.  38 C.F.R. § 3.303.  

In the absence of evidence that the veteran had such a fungal 
disorder of the feet chronically and continuously since 
service, the veteran is required to provide evidence showing 
that he currently has the claimed disorder and that the 
current disability due to the claimed disorder is linked to 
his service.  Such evidence is absent in this case.  There is 
no evidence that the veteran currently has a fungus infection 
of the feet.  Without evidence of a current disability due to 
the claimed disorder, service connection may not be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of such evidence, the claim could not be granted, 
even if service medical records, which are absent, showed 
treatment during service.   

In short, the veteran's lay statement that he had a fungal 
infection of his feet in service due to his boots is not of 
sufficient weight or probative value to meet any of the three 
criteria for service connection, and there is no other 
evidence which meets any criterion for service connection.  
None of the three criteria for service connection have been 
substantiated, and the claim is denied.  

2.  Claim for effective date prior to November 1, 2002, for 
SMP
based on the need for aid and attendance

The veteran's spouse contends that he is in need of the aid 
and attendance of another person on a daily basis.  The need 
for aid and attendance is defined as helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).  The veteran will 
be considered in need of aid and attendance if he is (1) 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  38 
C.F.R. § 3.351(c).

Upon review, the veteran does not meet the criteria specified 
in 38 C.F.R. § 3.351.  Although the veteran is blind in the 
right eye, with light perception only, there is no contention 
that he is blind in the left eye.  The veteran's vision was 
not measured during the pendency of this appeal because of 
his difficulty communicating and following instructions.  The 
evidence shows that the veteran is living in his home, being 
cared for by his wife.  Nevertheless, SMP can still be 
granted if the veteran establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

Under 38 C.F.R. § 3.352(a) these criteria, among numerous 
others, will be accorded consideration in determining the 
need for regular aid and attendance: the inability of a 
claimant to dress or undress, or to keep clean and 
presentable; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.

The report of VA psychiatric examination conducted in April 
2002, a few days before the claim for SMP was submitted, 
discloses that the veteran's wife reported that he was 
irritable, depressed, with poor concentration and memory 
following hospitalization for a cerebrovascular accident 
(CVA) in March 2002.  The veteran reported that he heard 
voices talking about him.  His thoughts were disorganized.  
The examiner concluded that the veteran had both auditory and 
visual hallucinations and paranoid delusions, and that that 
the veteran had a psychosis secondary to his general medical 
condition, status post stroke.  A (CT) examination of the 
brain disclosed multiple infarctions and periventricular 
changes.  The examiner offered to admit the veteran for 
hospitalization, but the family declined.  

Treatment records dated in May through July 2002 reflect that 
various psychotropic medications were prescribed, with little 
improvement, as the veteran continued to have hallucinations 
and delusions when examined in July 2002.  

On examination for housebound status in August 2002, the 
veteran was unable to answer questions without his wife's 
help.  The examiner specifically stated that the veteran was 
incapable of managing benefit payments.  The examiner noted 
that the veteran was unable to go out of the house by 
himself, as he was unable to cross streets.  He was able to 
ambulate unassisted, at least for short distances, but 
required supervision to make sure that he did not injure 
himself while walking.  The examiner specifically noted that 
the veteran required someone with him at all times when 
outside the home, and stated that the veteran was "not 
completely aware of his surroundings."  
In a September 2002 rating decision, the RO noted that the 
veteran had carried a diagnosis of vascular dementia since 
his hospitalization for a CVA in March 2002.  The RO 
determined that the veteran was incompetent for purposes of 
disbursement of benefits.  

On VA examination conducted in early November 2002, the 
examiner noted the diagnosis of vascular dementia, and stated 
that this diagnosis had caused the veteran to display 
aggressive, combative, and inappropriate behavior and 
affected the veteran's memory.  Although the examination 
disclosed that the veteran was not incapable of performing 
activities of daily living, and did not require constant 
attendance to perform such activities, he was unable to live 
alone and required regular supervision throughout the day, 24 
hours a day, to protect him from the dangers of his 
environment, because of his mental incapacity.

The evidence establishes that the veteran has had a mental 
disorder diagnosed as either psychosis or vascular dementia 
throughout the pendency of this claim.  The evidence is at 
least in equipoise to warrant a finding that the veteran was 
unable to protect himself from the hazards of his environment 
as result of his diagnosed psychosis.  That diagnosis had 
already been assigned by treating VA providers when the 
veteran, through his wife, submitted the April 29, 2002 claim 
for SMP.  

It is not required that all of the enumerated disabling 
conditions be established before a favorable ruling may be 
made.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance are not be based solely on 
an whether the veteran's condition requires him to be in bed, 
but are to be based on the actual requirements of personal 
assistance from others.  38 C.F.R. § 3.352(a).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence is at least in equipoise to warrant a finding 
that the veteran was entitled to SMP for aid and attendance 
based on his inability to protect himself from the hazards of 
his environment.  This finding is supported by VA clinical 
records which reflect that the veteran was offered VA 
hospitalization in April 2002, but his family chose to care 
for him at home.

An effective date prior to November 1, 2002 for the award of 
SMP based on the need for aid and attendance is warranted.  
An effective date for that award as of April 29, 2002, is 
granted.


ORDER

The appeal for service connection for a fungal infection of 
the feet is denied.

The appeal for an effective date prior to November 1, 2002, 
for entitlement to special monthly pension based on the need 
for aid and attendance is granted, and an effective date of 
April 29, 2002, for SMP at the rate for aid and attendance, 
is awarded, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
claim is granted to this extent only.


REMAND

During the course of this appeal, the veteran has stated that 
he broke his right finger in service.  The only other 
evidence that sheds any light on this claim is the veteran's 
testimony at a personal hearing in February 1997, during 
which the veteran testified that he hurt his hand while in 
service "in Arkansas at the Reception Center."  Although 
the veteran's testimony is somewhat disjointed, he appears to 
have been testifying that he was in Arkansas prior to 
transfer to Fort Sill, Oklahoma.  The available unit records 
do not show where the veteran was stationed prior to 1953.  
The veteran's lay testimony is the only evidence of record 
regarding the onset or etiology of an injury to the veteran's 
right fifth finger.  January 1993 radiologic examination 
discloses a fracture of the base of the right 5th metacarpal 
extending into the proximal joint.  A January 1993 VA 
examination report reflects that the veteran's right hand was 
painful.  

This testimony is essentially the only evidence of record 
about the veteran's right hand, since his service medical 
records are missing.  (Lay testimony may not be disregarded 
solely because there is no supporting medical evidence).  
Ordinarily, the veteran would be asked to clarify this lay 
testimony in order to substantiate his claim for service 
connection, but the clinical evidence reflects that the 
veteran has not been asked to provide any additional 
information, presumably because the veteran suffered a CVA in 
March 2002, shortly after filing the claim on appeal.  A 
diagnosis of psychosis due to medical condition, followed by 
a diagnosis of vascular dementia, was assigned following that 
stroke.  However, given the circumstances, the veteran, with 
the help of his representative and family, should be afforded 
the opportunity to provide any available additional 
information about a hand injury, about being stationed in 
Arkansas at a "Reception Center," or any information which 
may indicate whether the veteran received post-service 
treatment for pain in the right hand. 

The veteran has identified treatment at South Florida Medical 
Center, Fort Lauderdale, in 1968 at the Florida Medical 
Center, Fort Lauderdale (possibly the same facility) in 1975.  
The claims file suggests that the veteran sought VA treatment 
in 1965.  An attempt should be made to obtain records for the 
VA Hospital in Coral Gables, Florida, and from the facilities 
at which the veteran may have been treated in 1968 and 1975, 
or any other post-service treating facility identified by the 
veteran or his family.  Additionally, while it is clear that 
no service medical records are available, it is not clear 
whether NPRC has been asked to search for personnel or 
administrative records for the veteran.  An additional 
request should be made.

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held, in pertinent part, that the VCAA notice 
requirements require the VA to send a specific notice letter 
to the veteran that (1) notifies the veteran of the evidence 
and information necessary to reopen the claim, (i.e., 
describes what new and material evidence is); (2) identifies 
what specific evidence is required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits; and (3) 
provides general VCAA notice for the underlying service 
connection claim that complies with 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and any applicable legal precedent.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006

March 2002 and May 2002 letters sent by the RO to the veteran 
include notice of the definition of "new" and "material" 
evidence, and advise the veteran that his claims for service 
connection for right eye blindness and for left ear injury 
were previously denied in 1993 by the RO and in 2001 by the 
Board.  However, these letters do not explain the bases for 
any prior denial, and do not identify what specific evidence 
is required to substantiate the element or elements needed 
for service connection that were found insufficient in the 
prior denial on the merits.  

Since the decision in Kent requires precise notice of what 
evidence would be necessary to reopen the claim, the Board 
finds that more complete notice is required to comply with 
Kent.  The Board regrets the additional delay in adjudication 
of the veteran's claim that a Remand will entail, especially 
in light of the fact that the service medical records have 
already been determined to be unavailable and the veteran has 
stated that he does not recall the names of any physician who 
treated him for the claimed disorders proximate to service, 
and has further stated that it is unlikely that any records 
are available, given the length of time (more than 50 years) 
since his service discharge.  However, it appears to the 
Board that the decision in Kent requires a Remand in this 
case to ensure that the veteran gets all consideration due 
him under the law.

As noted previously, the veteran's service medical records 
are not on file and were apparently destroyed in a fire at 
the NPRC in St. Louis, Missouri, in 1973.  The Board notes 
that VA has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule in such cases.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), of the unique character of 
the evidence required to reopen the 
previously-adjudicated claims for service 
connection for blindness, right eye, and 
injury, left ear.  His informal claim was 
first submitted in 2002, so this notice 
must contain information appropriate to 
claims to reopen filed after August 29, 
2001.

2.  The prior attempts to reconstruct the 
veteran's service medical records should 
be reviewed to determine if there are any 
resources for reconstruction which have 
not yet been contacted.  Ask NPRC to 
search for any personnel or administrative 
records, or separately-filed hospital 
records for Ft. Sill, Oklahoma, in 1953 or 
1954, for the veteran.  

3.  Obtain VA treatment records pertaining 
to treatment of the veteran's right eye, 
right hand, or left ear.  In particular, 
the earliest available VA ophthalmology 
treatment records for the veteran should 
be obtained.  Determine whether any VA 
treatment records prior to 1992 are 
available.

4.  The veteran, and his spouse, with the 
assistance of his representative, if 
possible, should be offered the 
opportunity to provide additional 
information as to circumstances under 
which the veteran incurred an injury to 
the right hand, to include the location at 
which the injury was incurred.  

The veteran should be advised to identify 
or submit any evidence, of any type, 
especially evidence proximate to the 
veteran's service, which might assist the 
veteran to establish that he incurred a 
claimed disorder in service, to include, 
but not limited to, private clinical 
records, insurance records, employment 
records, statements from individuals who 
worked with or observed him proximate to 
service, medical evaluations conducted for 
employment, insurance, or education 
purposes, photographs, pharmacy records, 
or the like.  

5.  Then, readjudicate the claim for 
service connection for a fracture, right 
5th metacarpal, and readjudicate the 
appealed requests to reopen claims under 
38 C.F.R. § 3.156 (2007, 2002).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental SOC (SSOC) which 
addresses all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond before 
the case is returned to the Board of 
Veterans' Appeals (Board) for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


